1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ANGELICA CORTES, et al.,                      ) Case No.: 1:18-cv-00909-LJO-JLT
                                                   )
12                 Plaintiffs,                     ) ORDER AFTER NOTICE OF SETTLEMENT
                                                   )
13          v.                                     )
                                                   )
14   KERN COUNTY SUPERINTENDENT OF
                                                   )
     SCHOOLS,
15                                                 )
              Defendant.                           )
16                                                 )

17          On August 1, 2019, the Court was notified that the matter has settled. Thus, the Court

18   ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than August 30, 2019;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    August 2, 2019                             /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
